Title: Enclosure: Probable State of Cash up to the 1. July 1794, [21 March 1794]
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, March 21, 1794]
Probable State of Cash up to the 1. July 1794.



Probable demands on the Treasury to the first of July 1794—vist.



For the Departmt. of War by estimation
400,000   


For the payment of foreign officers
127,474.75.


For sums informally advanced by the bank of the U.S. for the public service for want of appropriation.
99,543.05



For bills purchased & to be purchased to remit to Amsterdam for payments of interest & instalment falling due on the foreign debt to the 1. July 94.
784,560.  


For the last instalment of a loan of 800,000 dollars of the bank of the US. obtained pursuant to an act of the last Session
200,000   


For two quarters Interest on the public debt payable within the UStates
1,094,000.  


Amount of Civil Debt for two quarters
  256,360.  


Dollars
2,961,937.80.




Amount of Cash in the several banks per Treasurers return of 7 Mar. 1794
674,621.68


Amount of Cash in the hands of the several Collectors of the Customs & Supervisors per abstract of returns rendered, dated 7 Mar. ’94
130,726.29.


Amount of sums receivable for duties on Imports & tonnage in the months of march, april May & June per abstract of returns of bonds made up the 7. of march 1794
806,307.31.


Amount of additional returns since received from the Custom house of New York
60,877.57.


Sums receivable from the duties on Imports & Tonnage & distilled Spirits not ascertainable by reason of deficient returns, by estimation
300,000.  


Deficiency of bank towards answering the probable demands on the Treasury.
  989,404.95


Dolls.
2,961,937.80.



Treasury DepartmentMarch 21. 1794.
Alexander Hamilton

